Fourth Court of Appeals
                               San Antonio, Texas
                                    January 13, 2015

                                  No. 04-14-00719-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION D.P., As a
                          Mentally Ill Person,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2014-MH-3187
                       Honorable Oscar J. Kazen, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.



                                               _________________________________
                                               Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court